DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Togoshi (US Patent 4,843,859) in view of Wang (US 7,254,972).

a rotating and feeding holder (feed mechanism 3 includes chuck 4) holding the workpiece; 
a first moving assembly (base block 5 slidably mounted by  carriage 6 drive by motor 7 and servomotor 10 for rotating chuck 4) moving the rotating and feeding holder (3/4) back and forth [Column 2, lines 40-50]; 
a bending roller assembly (17) including multiple rollers (circular dies 17a, 17b, 17c are considered to be rollers), and the rollers being different in radius and coaxially disposed [Column 3, lines 1-2 and as seen in Figure 3];
a second moving assembly (hydraulic cylinder 19) moving the bending roller assembly back and forth to allow an outer annular surface of one of the rollers to abut against the workpiece [ Column 3, lines 8-9]; 
a pressing head (clamp die 18) bending the workpiece; and 
a third moving assembly (hydraulic cylinder 20) moving the pressing head back and forth to allow the pressing head to move along the outer annular surface of the roller [Column 3, lines 10-15]
Togoshi discloses the invention substantially as claimed except for wherein the pressing head is a roller head. Wang is relied upon to teach a pipe bending device with a bending roller assembly (21) and a pressure roller head (311) each with respective moving assemblies, as seen in at least Figure 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressure roller head of Wang for the pressure head of Togoshi because simple substitution of one known element for 
With regards to claim 3, Togoshi discloses wherein the rotating and feeding holder (3/4) rotates the workpiece (1) around a rotation axis that is parallel with an elongation direction of the elongated workpiece [as seen in at least Figure 2 and Column 2, lines 45-50]. 

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Togoshi in view of Wang and Pugnat et al. (hereafter “Pugnat”) (FR940782A).
The combination of Togoshi and Wang discloses the invention substantially as claimed except for wherein one roller of the bending roller assembly has multiple curved sub-surfaces having different radii of curvature. Pugnat is relied upon to teach a bending roller having a multiple curved sub-surfaces having different radii of curvature, as seen in at least Figures 2 and 4. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the bending roller of Pugnat for one of the bending rollers of Togoshi because simple substitution of one known element for another yield predictable results requiring only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 4, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Togoshi in view of Wang and Traub (US Patent 4,495,788).
Togoshi discloses wherein an elongation direction (arrow A) of the elongated workpiece (1) when the workpiece is unprocessed is defined as a first direction, as seen in Figure 1. The combination of Togoshi and Wang discloses the invention substantially as claimed except for Traub is further relied upon to teach a pipe bending device having an elongation direction of the elongated workpiece (16) when the workpiece is unprocessed is defined as a first direction and a bending roller assembly (22) with rollers (40, 42) a rotation axis of the roller is defined as a second direction and the second direction is perpendicular to the first direction [as seen in at least Figure 1] and a motor drives the rollers [Column 3, lines 5-10]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide rotation ability to Togoshi’s rollers because use of a known technique improves similar devices in the same way to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Togoshi in view of Wang and Pugnat and Traub.
The combination Togoshi, Wang and Pugnat discloses the invention substantially as claimed except for wherein a rotation axis of each of the rollers is defined as a second direction and the second direction is perpendicular to the first direction and wherein the bending roller assembly further includes a motor to drive the rollers. Traub is further relied upon to teach a pipe bending device having an elongation direction of the elongated workpiece (16) when the workpiece is unprocessed is defined as a first direction and a bending roller assembly (22) with rollers (40, 42) a rotation axis of the roller is defined as a second direction and the second direction is perpendicular to the first direction [as seen in at least Figure 1]. Therefore, it would .  

Allowable Subject Matter
Claims 7-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA M EKIERT/            Primary Examiner, Art Unit 3725